United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2076
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Nebraska.
Jaime Guitron,                          *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: March 28, 2007
                                Filed: April 2, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jaime Guitron challenges the 120-month prison sentence imposed by the district
     1
court upon his guilty plea to conspiracy to distribute and possess with intent to
distribute 50 grams or more of methamphetamine, 500 grams or more of
methamphetamine mixture, and less than 500 grams of cocaine, in violation of 21
U.S.C. §§ 841 and 846. For reversal, Guitron argues that the district court erred in
finding that he had committed the instant offense within two years of his release from



         1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
prison on a prior sentence, which resulted in the assessment of two criminal history
points under U.S.S.G. § 4A1.1(e) and a Category III criminal history. We affirm.

       Even if Guitron were to prevail, he would face the same sentence, because 120
months, the statutory mandatory minimum sentence that he received, is the lowest
sentence he could have received in these circumstances. See 21 U.S.C.
§ 841(b)(1)(A)(viii) (setting forth mandatory minimum sentence of 10 years for a
person convicted of a crime involving 50 grams or more of methamphetamine or 500
grams or more of a mixture containing methamphetamine); U.S.S.G. § 5G1.1(c)
(stating that a sentence may be imposed anywhere within the Guidelines sentencing
range provided that the sentence is not less than the required statutory minimum
sentence); United States v. Williams, 74 F.3d 872, 872 (8th Cir. 1996) (per curiam)
(sentence was not reviewable where it fell within Guidelines range urged by
defendant; defendant faced same sentence, win or lose). With respect to his criminal
history score, Guitron stipulated that his codefendant’s April 2004 drug transaction
was a reasonably foreseeable act in the charged conspiracy, for which Guitron should
be held accountable under the Guidelines. This forecloses his argument that he did
not commit the instant offense within two years of his August 5, 2002, release from
incarceration. See U.S.S.G. §§ 4A1.1(e) & comment. (n.5) (add two points if
defendant committed any part of “instant offense” within two years of incarceration
under prior sentence; “instant offense” includes “any relevant conduct”);
1B1.3(a)(1)(B) & comment. (n.2) (“relevant conduct” for which defendant is held
accountable includes reasonably foreseeable conduct of others in furtherance of
conspiracy); United States v. Cook, 447 F.3d 1127, 1128 (8th Cir. 2006) (defendant
who voluntarily exposes himself to specific sentence may not challenge it on appeal;
where defendant agreed to be held accountable for prior conviction, he could not
attack sentence based on that conviction).

      Accordingly, we affirm.
                         _________________________

                                        -2-